In consolidated proceedings pursuant to CPLR article 78, in which each petitioner inter alia seeks to compel respondents to award it a certain contract, and in which respondents cross-moved to dismiss the petitions, petitioner Washington Moving & Storage Company, Inc., appeals from so much of a judgment of the Supreme Court, Kings County, dated April 14, 1975, as dismissed its petition. Judgment modified by deleting from the second decretal paragraph thereof, which determined the cross motion, the word "denied”, and by substituting therefor the word "granted”. As so modified, judgment affirmed insofar as appealed from, with $50 costs and disbursements to respondents. Appellant failed to establish that respondents’ action in rejecting all bids was either arbitrary and capricious or the result of fraud or bad faith (see Matter of Bielec Wrecking & Lbr. Co. of Syracuse v McMorran, 21 AD2d 949, 950; Matter of Kayñeld Constr. Corp. v Morris, 15 AD2d 373, 378-379; Walsh v Mayor of the City of New York, 113 NY 142, 146-147). The modification is necessary in order to conform the judgment to the decision and to the obvious intention of Special Term. Hopkins, Acting P. J., Cohalan, Christ, Shapiro and Titone, JJ., concur.